Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Claims 1-8 are allowed.  
Claim 1 is allowed since none of the prior art, alone or in combination, teaches or suggests a conductive film comprising;
a support;
detection electrodes that are arranged on at least one main surface of the support; 
connection portions that are arranged on the main surface so as to be electrically connected to an external terminal; and
lead-out wirings that are arranged on the main surface, electrically connected to the detection electrodes through one end portion thereof, and electrically connected to the connection portions through the other end portion thereof,
wherein the connection portions contain a binder and a metal component, and  a content of the metal component in the connection portions that is determined by X-ray photoelectron spectroscopy is 0.5 to 10 at %.
Claims 2-8 are allowed for being dependent upon aforementioned independent claim 1.  
The closest prior art by Nakayama (WO 2015/174133) discloses a conductive film comprising; a support; detection electrodes that are arranged on at least one main surface of the support; connection portions that are arranged on the main surface so as to be electrically connected to an external terminal; and lead-out wirings that are arranged on the main surface, electrically connected to the detection electrodes through 
Nakayama fails to disclose wherein the connection portions contain a binder and a metal component, and a content of the metal component in the connection portions that is determined by X-ray photoelectron spectroscopy is 0.5 to 10 at %.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LEE whose telephone number is (571)270-7354.  The examiner can normally be reached on Mon-Fri 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/NICHOLAS J LEE/Primary Examiner, Art Unit 2624